


 

Exhibit 10.28

 

Summary of Board of Director Compensation Effective January 1, 2008

 

Annual retainer of $55,500 ($110,000 for the Chairman of the Board);

 

Meeting fees of $2,000/meeting;

 

Meeting fees of $1,500/committee meeting ($3,000/committee meeting for Committee
Chairmen);

 

Award of 5,000 shares of restricted Class A common stock upon initial election
to the Board of Directors;

 

After initial election, annual formula-based award of 1,500 shares of restricted
stock and an additional discretionary, non-formula based award of 3,000 shares
(6,000 shares for the Chairman of the Board) of restricted stock to be awarded
the first trading day of January each year;

 

Reimbursement for travel and lodging expenses incurred in attending meetings;

 

Eligibility to participate in the Company’s group health insurance plan, a
portion of the premiums for which are paid by the Company; and

 

Ability to convert annual cash compensation into restricted stock under the
Company’s 1998 Non-Employee Director Stock Award Plan, as amended and restated. 
The number of shares of restricted stock granted is determined based on the
closing market price of the Company’s Class A common stock as of the grant date.

 

--------------------------------------------------------------------------------
